


116 HRES 408 IH: Condemning the terrorist attack in India that tragically killed 41 Indian Central Reserve Police.
U.S. House of Representatives
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
116th CONGRESS
1st Session
H. RES. 408
IN THE HOUSE OF REPRESENTATIVES

May 23, 2019
Mr. Sherman (for himself, Mr. Perry, and Mr. Krishnamoorthi) submitted the following resolution; which was referred to the Committee on Foreign Affairs

RESOLUTION
Condemning the terrorist attack in India that tragically killed 41 Indian Central Reserve Police.
 
 
Whereas, on February 14, 2019, a Kashmiri resident attacked an Indian Central Reserve Police convoy in Jammu and Kashmir, killing 41 people and wounding at least 44 others;  Whereas Jaish-e-Mohammad (JeM), a United Nations (UN) Security Council and United States Government-recognized terrorist group, claimed responsibility for the attack; 
Whereas Jaish-e-Mohammad has been responsible for numerous terrorist attacks in India, including attacks on the Jammu and Kashmir (J&K) legislative assembly in October 2001 and on the Indian Parliament in December 2001;  Whereas this event harmed individuals of various faiths and backgrounds; 
Whereas acts of terrorism create tremendous pain and suffering in local communities;  Whereas terrorism disrupts the fabric of trust in society and should not be used as a means to solve problems, in South Asia or anywhere in the world; 
Whereas, on March 1, 2019, Pakistan Foreign Minister Shah Mehmood Qureshi admitted that the head of Jaish-e-Mohammad, Masood Azhar, is in Pakistan;  Whereas, on May 1, 2019, the UN designated Masood Azhar as a global terrorist; 
Whereas efforts were taken to de-escalate tensions following the attack;  Whereas India is the most populous democracy in the world; 
Whereas misinformation was rampant during the crisis and contributed to the rise in tensions;  Whereas respect for religious, ethnic, and other minorities is a pillar of democracy and fosters peace and prosperity; 
Whereas India and the United States launched a strategic partnership in 2005 to deepen security ties; and  Whereas India and the United States share many values as well as economic and security interests, including with regards to counterterrorism: Now, therefore, be it 
 
That the House of Representatives— (1)condemns harshly the terrorist attack in India that tragically killed 41 Indian Central Reserve Police; 
(2)recognizes that terrorist groups, including Jaish-e-Mohammad, Lashkar-e-Taiba, and al-Qaeda, pose a threat to the peace and security of the world, and work to undermine fundamental values such democracy, development, and diplomacy;  (3)supports the rights of religious and other minorities around the world, including Kashmiri Pandits, Muslims, Sikhs, Sindhis, Hindus, Christians, Jews, and Ahmadis; 
(4)reaffirms solidarity with the Indian people and offers its deepest condolences to people who lost loved ones in the terrorist attack; and  (5)reiterates support for the strong United States-India strategic partnership, which plays an instrumental role in ensuring peace and stability in Asia and across the world. 

